Title: Enclosure: [The Various Manufactories of the Commonwealth of Massachusetts], [13 October 1791]
From: Hamilton, Alexander
To: 


The various manufactories of the Commonwealth of Massachusetts, finish upwards of Ten Thousand dozen pair of cotton and wool cards yearly; two thirds of these are exported to the several States; they average at the price of Five Dollars and an half per dozen, and produce Fifty five thousand dollars. Four fifths of the whole are made in the Town of Boston. One house alone completes Six thousand dozen per annum: This gives employment to at least One thousand Six hundred women and children, who stick them: If to them, we add the great number of persons, who are busied in manufacturing Thirty thousand Sheep Skins; those who make eight million of Tacks; others engaged in the wood work; and the hands employed in cutting wire, and completing the cards, this manufacture may be allowed to furnish the principal means of subsistence to Two thousand five hundred people.
About one hundred and fifty casks of wire at Twenty five pounds per cask, are imported annually, which is all that depends on a foreign source. There is a hope, that even this trivial import will shortly cease, as some ingenious mechanicks have in contemplation a work of this kind.
The importation of tacks, which at the commencement of these works, was common, is now nearly abolished. The tacksmiths, within Twenty miles of the capital, furnish sufficient for home consumption, and export a great quantity abroad.
The manufactory of Mr. Giles Richards and company, is reputed the largest in the Commonwealth. Their improvements in cutting wire have excited the attention of Judicious Europeans; and models of two of their principal machines, were lately purchased by an English Gentleman for nearly one hundred pounds sterling. These Gentlemen are daily profiting by new and happy inventions, which diminish the toil of labor, expedite work, and lessen the price of cards. The present year they have completed machines, for cutting boards, which form both the concave and convex parts, to great perfection, at a very few strokes. A lath, is also invented for turning the handles either oval, flat or round, with great ease and facility. At present the works are in such perfection, that Eight men can turn out Fifty dozen per day.
